DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (“Weiss”) (US 2013/0000232) in view of FR2708030 and WO2014/026756.
Re claim 1, Weiss discloses a sash profile (16) comprising:
a glass packet (13) comprising a plurality of glass plates (12, 27, [0032]);
a reinforcing element (10) which is composed of polymer ([0038]), 
at least two adhesive elements (22a, 25);
wherein the reinforcing element (10) is installed at least partially under (Fig. 1) an entire contact area (of 13 on 16) of the glass packet (13) on the sash profile (16), 
one adhesive element (22a) of the at least two adhesive elements (22a, 25) is sandwiched directly between the reinforcing element (10) and the glass packet (13) to form a substance-to-substance join (via 22a and 25)  between the reinforcing element (10) and the glass packet (13),
but fails to disclose the at least two adhesive elements have an E modulus of at least 100N/mm2 measured at 23°C and 50% relative atmospheric humidity, and the other adhesive element of the at least two adhesive elements sandwiched directly between the reinforcing element and the glass packet.  
However, FR2708030 discloses the at least two adhesive elements have an E modulus of at least 100 N/mm2 (bottom of page 2 of English translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the at least two adhesive elements have an E modulus of at least 100N/mm2 measured at 23°C and 50% relative atmospheric humidity as disclosed by FR2708030 in order to increase the strength and the rigidity of the connection, as an increased E modulus will increase the strength of the bond between connected elements.  In addition, ISO 37 is a known standard, and E modulus is readily calculable, and thus, a person of ordinary skill would know to design the E modulus of an adhesive, as desired, to fit the needs of the connection.  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the E modulus measured at 23°C and 50% relative atmospheric humidity in order to allow for obtaining the desired adhesive characteristics at or near room temperature, thus requiring no special equipment or hard atmospheric conditions.  
In addition, WO2014/026756 discloses other adhesive element (Fig. 4 5’, which is directly akin to that of 25 of Weiss) of the at least two adhesive elements (5, 5’) sandwiched directly between (Fig. 4) the reinforcing element (the L-shaped wall element directly to the right of 5’, notably the exact same shape and position as 10 of Weiss) and the glass packet (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the other adhesive element of the at least two adhesive elements sandwiched directly between the reinforcing element and the glass packet in order to better bond the glass packet to the reinforcing element, as placing the bond interior to the reinforcing element (as shown by ‘756) would hold the glass packet and reinforcing element together better than encasing the end of the reinforcing element with adhesive to the glass packet.  Moreover, it has been held that rearrangement of parts (rearranging the adhesive 25 of Weiss to the position shown by 5’ in ‘756) is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
Re claim 2, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the reinforcing element (10) is angled (10 is L-shaped) so that a part (22) of the reinforcing element (10) is arranged on a face side (side of 13) of the glass packet (13) and another part (21) of the reinforcing element (10) is arranged on an underside (below 13) of the glass packet (13).
Re claim 4, Weiss as modified discloses the sash profile as claimed in claim 1, wherein one of the at least two adhesive elements (22a, 25) is arranged in a region of an edge of a rear side (rear side of 13, see Fig. 1) of the glass packet (13) between the glass packet (13) and the reinforcing element (10).
Re claim 5, Weiss as modified discloses the sash profile as claimed in claim 1, wherein one of the at least two adhesive elements (22a, 25) is arranged in a region of an  edge of the face side (face side of 16, as 22a and 25 both wrap around the corner)  of the glass packet (13) between the glass packet (13) and the reinforcing element (10).
Re claim 6, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the reinforcing element (10) comprises a thermoplastic ([0038]) polymer ([0038]).
Re claim 7, Weiss as modified discloses the sash profile as claimed in claim 6, and in a second embodiment, discloses wherein the reinforcing element (10) further comprises fibers ([0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the second embodiment of Weiss wherein the reinforcing element additionally contains fibers in order to allow for flexibility and folding into place during installation ([0046]).  
Re claim 8, Weiss as modified discloses the sash profile as claimed in claim 7, but fails to disclose wherein the reinforcing element further comprises the fibers in an amount of from 10 to 60% by weight.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein the reinforcing element further comprises the fibers in an amount of from 10 to 60% by weight in order to provide sufficient flexibility for installation while not sacrificing strength.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re claim 11, Weiss as modified discloses the sash profile as claimed in claim 1, wherein one of the at least two adhesive elements (22a, 25) has an E modulus of at least 160 N/mm2 (FR2708030: bottom of page 2 of English translation) measured at 23°C and 50% relative atmospheric humidity (as per claim 1 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with one of the at least two adhesive elements has an E modulus of at least 160 N/mm2 (FR2708030: bottom of page 2 of English translation) measured at 23°C and 50% relative atmospheric humidity (as per claim 1 above) as disclosed by FR2708030 in order to increase the strength and the rigidity of the connection, as an increased E modulus will increase the strength of the bond between connected elements.  In addition, ISO 37 is a known standard, and E modulus is readily calculable, and thus, a person of ordinary skill would know to design the E modulus of an adhesive, as desired, to fit the needs of the connection.  
Re claim 12, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the glass packet (13) has at least three glass layers (27, 12a-c, [0032] disclosing 27 is glass, and [0033] disclosing the layers of 12 are glass panes adhered to each other).
Re claim 13, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the reinforcing element (10) is joined directly (Fig. 1) via the at least two adhesive elements (22a, 25) to the glass packet (13) and there is optionally a hollow space adjoining the reinforcing element in a direction of the glass packet (as this language is optional).
Additionally, the language “optionally” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 14, Weiss as modified discloses a process ([0041]) for producing the sash profile (16), as claimed in claim 1 (see above), the process comprising: 
-providing of a hollow profile (16), 
-installing (Fig. 6A-6C) the reinforcing element (10) on the hollow profile (16), 
- installing (Fig. 6A-6Cthe at least two adhesive elements (22a, 25) on the reinforcing element (10), and
 -contacting (Fig. 1) the at least two adhesive elements (22a, 25) with the glass packet (13) to form the substance-to-substance join (Fig. 1) between the reinforcing element (10) and the glass packet (13) via the at least two adhesive elements (22a, 25).
Re claim 15, Weiss discloses a method ([0041]) comprising: applying a combination of adhesive elements (22a, 25) and a reinforcing element (10) to a sash profile (16), 
wherein one adhesive element (22a) of the adhesive elements (22a, 25) is sandwiched directly between the reinforcing element (10) and the glass packet (13) to form a substance-to-substance join (via 22a and 25)  between the reinforcing element (10) and the glass packet (13), 
but fails to disclose the adhesive elements have an E modulus of at least 100 N/mm2 measured at 23°C and 50% relative atmospheric humidity, and another adhesive element of the adhesive elements sandwiched directly between the reinforcing element and the glass packet.  
However, FR2708030 discloses the adhesive elements have an E modulus of at least 100 N/mm2 (bottom of page 2 of English translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the adhesive elements have an E modulus of at least 100 N/mm2 as disclosed by FR2708030 in order to increase the strength and the rigidity of the connection, as an increased E modulus will increase the strength of the bond between connected elements.  In addition, ISO 37 is a known standard, and E modulus is readily calculable, and thus, a person of ordinary skill would know to design the E modulus of an adhesive, as desired, to fit the needs of the connection.  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the E modulus measured at 23°C and 50% relative atmospheric humidity in order to allow for obtaining the desired adhesive characteristics at or near room temperature, thus requiring no special equipment or hard atmospheric conditions.  
In addition, WO2014/026756 discloses another adhesive element (Fig. 4 5’, which is directly akin to that of 25 of Weiss) of the adhesive elements (5, 5’) sandwiched directly between (Fig. 4) the reinforcing element (the L-shaped wall element directly to the right of 5’, notably the exact same shape and position as 10 of Weiss) and the glass packet (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with another adhesive element of the adhesive elements sandwiched directly between the reinforcing element and the glass packet in order to better bond the glass packet to the reinforcing element, as placing the bond interior to the reinforcing element (as shown by ‘756) would hold the glass packet and reinforcing element together better than encasing the end of the reinforcing element with adhesive to the glass packet.  Moreover, it has been held that rearrangement of parts (rearranging the adhesive 25 of Weiss to the position shown by 5’ in ‘756) is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
Re claim 16, Weiss as modified discloses the sash profile as claimed in claim 1, but fails to disclose wherein the reinforcing element covers at least 70% of the entire contact area of the glass packet on the sash profile.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein the reinforcing element covers at least 70% of the entire contact area of the glass packet on the sash profile in order to ensure sufficient bonding, connection, rigidity and strength to the connection between components, by utilizing greater amounts of adhesive.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Claim(s) 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (“Weiss”) (US 2013/0000232) in view of FR2708030, WO2014/026756 and WO2012/131375.
Re claim 3, Weiss as modified discloses the sash profile as claimed in claim 1, and a side joined to the at least two adhesive elements (the side of 10 which contacts 22a and 25), but fails to disclose wherein the reinforcing element is coated with an adhesion-promoting material on a side joined to the at least two adhesive elements.
However, WO2012/131375 discloses wherein the reinforcing element (Weiss: 10) is coated with an adhesion-promoting material (page 2 of English translation) on a side joined to the at least two adhesive elements (the side of 10 facing 22a and 25 in Weiss).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein the reinforcing element is coated with an adhesion-promoting material on a side joined to the at least two adhesive elements as disclosed by WO2012/131375 in order to obtain adequate adhesion of the elements which is not hazardous to the environment, thus providing a more rigid and secure bond.    
Re claim 9, Weiss as modified discloses the sash profile as claimed in claim 6, but fails to disclose wherein the thermoplastic polymer is enveloped by a material which is made of a polymer which is different from the thermoplastic polymer.
However, WO2012/131375 discloses a coating (14a, 14b, Page 2) which is made of a polymer (page 2-3) that is different from the thermoplastic polymer (Weiss: [0038]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein the reinforcing element is coated with a coating which is made of a polymer (page 2-3) that is different from the thermoplastic polymer as disclosed by WO2012/131375 in order to obtain adequate adhesion of the elements which is not hazardous to the environment, thus providing a more rigid and secure bond.    
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein coating is enveloped (by coating all sides instead of just one, as coating all sides of the reinforcing element forms an envelope) in order to promote adhesion on all sides, instead of just one side.      
Re claim 10, Weiss as modified discloses the sash profile as claimed in claim 1, but fails to disclose wherein on of the at least two adhesive elements is based on a free-radically curable two-component acrylate or methacrylate adhesive composition.
However, WO2012/131375 discloses wherein one of the at least two adhesive elements is based on a free-radically curable (page 8 line 19-page 9 line 5) two-component acrylate or methacrylate adhesive composition (page 29 line 17-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein one of the at least two adhesive elements is based on a free-radically curable two-component acrylate or methacrylate adhesive composition as disclosed by WO2012/131375 in order to obtain adequate adhesion of the elements which is not hazardous to the environment, thus providing a more rigid and secure bond.    

Response to Arguments 
Objections to the Specification (IDS):  Applicant’s argument with respect to the specification objections is persuasive and objection to the specification is hereby withdrawn.
Claim Interpretations 35 USC 112(f):  Due to Applicant’s amendments, no claim limitations are presently interpreted under 35 USC 112(f).
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that element 25 is a bead of sealant for adhering the glass assembly 134 to the frame member 13, not the reinforcing element 10.  While this may or may not be the intent of 25, Weiss clearly shows 25 contacting both 13 and 10.  Thus, 25 must adhere and seal 13 to 10.  The only difference between Weiss and the claimed features of the adhesive elements argued is that 25 is not sandwiched directly between 13 and 10.  This feature, however, is clearly shown by ‘756 above.  
Applicant further argues that advantageous effects of utilizing the adhesive with the particular E modulus claimed.  The table supports reasoning for providing the claimed E modulus, but not for the location of the adhesives.  As stated above, even if the particular E modulus has a beneficial effect, such a beneficial effect does not preclude obviousness, as ISO 37 is a known standard, and E modulus is readily calculable, and thus, a person of ordinary skill would know to design the E modulus of an adhesive, as desired, to fit the needs of the connection.  
Regarding use of ‘756, Applicant argues that bond 5’ (the applicable bond relied upon in the above) is sandwiched between pane 31 and frame 2.  Applicant argues that frame 2 is coextruded, and that there exists a reinforcement part 24.  Applicant argues that bond 5’ abut unreinforced parts 25, but not the reinforcing component 24.  However, ‘756 is not relied upon as disclosing any reinforcement part.  It is solely relied upon to show the location of the adhesive 5’.  Weiss discloses a glass packet 13 and a reinforcement part 10.  It also discloses adhesive element 25 contacting both 10 and 13, but not sandwiched therebetween.  ‘756 discloses an adhesive element 5’ sandwiched therebetween.  In other words, the proposed modification is that of taking the position alone of ‘756 and utilizing it with the structural elements of Weiss, for the reasons stated above.  Further, ‘756 discloses an unlabeled element directly to the left of 2, directly to the right of 5’, as an L-shaped prolife (like that of 10 of Weiss; which may also be considered a “reinforcing element”), of which adhesive element 5’ is directly sandwiched between to the glass packet 3.  Thus, the combination meets the claim.  
Applicant’s arguments with respect to “Gruber” are noted.  However, “Gruber” is noted relied upon in the above rejection, rendering the arguments moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635